Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/28/2020 & 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hackett (U.S. Publication 2015/0154700)
As to claims 1 & 10, Hackett discloses a method for using images that represent time-series data ([0026-0027 & 0049-0050] discloses a method for analyzing stock market data over time) to forecast corresponding images depicting future values as pixelated information, the method being implemented by at least one processor, the method comprising: receiving a first set of time-series data ([0026-0027 & 0036] discloses identifying a 1st set of stock data, at least a 1st data sequence that corresponds to a 1st pattern); converting the received first set of time-series data into a first image ([0028] discloses converting the first data sequence into a first graphical representation); and using the first image to forecast at least one image depicting at least one future value as pixelated information (Fig. 11 & [0035-0038] discloses determining whether the portion of the new graphical representation that corresponds to the newest entry in the trading interval corresponds to at least the first graphical representation or the second graphical representation based on a result of the comparison to determine a matching profile pattern).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Hackett (U.S. Publication 2015/0154700) in view of CAI et al. (U.S. Publication 2018/0349790)
As to claims 2 & 11, Hackett discloses everything as disclosed in claims 1 & 10 but is silent to receiving a plurality of training sets of time-series data; converting each respective one of the plurality of training sets of time-series data into a corresponding one of a plurality of training images; and using the plurality of training images in conjunction with the first image to forecast the at least one image depicting the at least one future value as pixelated information.
However, CAI discloses receiving a plurality of training sets of time-series data (602, Fig. 6 & [0063] discloses the machine learning system 100 can select observation records 202 from the observation data store for the training set 108); converting each respective one of the plurality of training sets of time-series data into a corresponding one of a plurality of training images; ([0063] discloses the training set may be generated from the observation data store) and using the plurality of training images in conjunction with the first image to forecast the at least one image depicting the at least one future value as pixelated information (610-612, Fig. 6 & [0074] discloses the machine learning system 100 can then use the trained machine learning model 10 to make predictions on newly observed events (e.g. first image)).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hackett’s disclosure to include the above limitations in order to provide enhanced classification capabilities (See [0001-0002] surrounding the improvements provided via machine learning)
As to claims 3 & 12, Hackett in view of CAI discloses everything as disclosed in claims 2 & 11. In addition, CAI discloses to using the plurality of training images to generate a historical database (610, Fig. 6 & [0074] discloses use training set to train the machine learning model); using the historical database as an input to a machine learning algorithm (via 612, Fig. 6 & [0074] discloses the machine learning system 100 can then use the trained machine learning model 10 to make predictions on newly observed events (e.g. first image)); and P60022using the machine learning algorithm in conjunction with the first image to forecast the at least one image depicting the at least one future value as pixelated information (via 612, Fig. 6 & [0074] discloses the machine learning system 100 can then use the trained machine learning model 10 to make predictions on newly observed events (e.g. first image)). 
As to claims 4 & 13, Hackett in view of CAI discloses everything as disclosed in claims 3 & 12. In addition, CAI discloses wherein the at least one image depicting the at least one future value as pixelated information includes a plurality of future images depicting a plurality of future values that corresponds to a predetermined future time interval. (Fig. 11 & [0035-0038] discloses determining whether the portion of the new graphical representation that corresponds to the newest entry in the trading interval corresponds to at least the first graphical representation or the second graphical representation based on a result of the comparison to determine a matching profile pattern).
Claims 5-9 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Hackett (U.S. Publication 2015/0154700) in view of CAI et al. (U.S. Publication 2018/0349790)
as applied in claims 4 & 13 above further in view of HAMARNEH et al. (U.S. Publication 2014/0198979)
As to claims 5 & 14, Hackett in view of CAI discloses everything as disclosed in claims 4 & 13 but is silent to determining, for each respective one of the plurality of future images, a respective probability that indicates a corresponding uncertainty with respect to an accuracy of the respective one of the plurality of future images. (Abstract & Summary of Invention, [0034-0035] disclose assigning strengths of region uncertainties)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hackett in view of CAI’s disclosure to include the above limitations in order to improve the quality of user and awareness of data conditions (See Background)
As to claims 6 & 15, Hackett in view of CAI & HAMARNEH discloses everything as disclosed in claims 5 & 14. In addition, HAMARNEH discloses wherein the using of the first image to forecast the at least one image depicting the at least one future value as pixelated information comprises representing the corresponding uncertainty by using at least one from among a depth, a color, and a density of the pixelated information. ([0035-0040, [0135-0141], [0147-0150] discloses assigning strengths of region uncertainties based on resolution, contrast, edge, strength, noise, image artifacts, partial volume effects, intensity heterogeneity)
As to claims 7 & 16, Hackett in view of CAI & HAMARNEH discloses everything as disclosed in claims 6 & 15. In addition, Hackett discloses determining, for each training set of the plurality of training sets of time-series data, a first subset that begins at a first beginning time and ends at a first ending time, and a second subset that begins at a second beginning time and ends at a second ending time,  P60022such that the second beginning time occurs before or after the first ending time and the second ending time occurs after the second ending time; for each training set, using the first subset as an input to the machine learning algorithm; for each training set, using the machine learning algorithm to predict values that correspond to the second subset; comparing the predicted values with the second subset; and adjusting the machine learning algorithm based on a result of the comparing. (Fig. 11 & [0035-0038] discloses determining whether the portion of the new graphical representation that corresponds to the newest entry in the trading interval corresponds to at least the first graphical representation or the second graphical representation based on a result of the comparison to determine a matching profile pattern)(See [0026-0038])).
As to claims 8 & 17, Hackett in view of CAI & HAMARNEH discloses everything as disclosed in claims 7 & 16. In addition, HAMARNEH discloses wherein the determining of each respective probability that indicates the corresponding uncertainty is performed based on a result of the comparing the predicted values with the second subset. (Fig. 2)
As to claims 9 & 18, Hackett in view of CAI & HAMARNEH discloses everything as disclosed in claims 8 & 17. In addition, CAI discloses using the adjusted machine learning algorithm to re-forecast each of the plurality of future images depicting the plurality of future values as pixelated information that corresponds to the predetermined future time interval. (Fig.  6)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661